 _____________________________________________________________________/




                                 IN THE UNITED STATES DISTRICT COURT
                                      MIDDLE DISTRICT OF FLORIDA
                                             Tampa Division

 BROOKE BAVINGER and MICHAEL
 THURE CAIRE, individually, and as
 parents and natural guardians of A.C., a
 minor

 v.                                                                       Civil Action No. 8:20-cv-0 1265

 SOUTHWEST AIRLINES CO.


                                NOTICE OF PENDENCY OF OTHER ACTIONS

           In accordance with Local Rule 1.04(d), I certify that the instant action:

      IS                        related to pending or closed civil or criminal case(s) previously filed in this
                                Court, or any other Federal or State court, or administrative agency as
                                indicated below:

       Please see attached list of related cases filed against Barnett Outdoors, LLC in this
Court, both open and closed.

              IS NOT            related to any pending or closed civil or criminal case filed with this
                                Court, or any other Federal or State court, or administrative agency.

                                                  CERTIFICATE OF SERVICE

     I CERTIFY that on June 2, 2020, this Notice of Pendency of Other Actions was filed via the
CM/ECF electronic filing and will be served upon defendant..

                                                                    Is! Joseph H. Saunders
                                                                  Joseph H. Saunders, Esquire (FBN 341746)
                                                                  SAUNDERS & WALKER, P.A.
                                                                  3491 Gandy Blvd. North, Ste. 200
                                                                  Pinellas Park, FL 33781
                                                                  (727) 579-4500 FAX: (727) 577-9696
                                                                  I oe@saunderslawyers. corn

                                                                    Is! Wil Flores
                                                                  WIL FLORES, P.A.
                                                                  William Flores, Esq.
                                                                  Fla.BarNo. 111485
    5120 Central Avenue
    St. Petersburg, FL 33707
    Phone: (727) 800-6239
    Fax: (727) 328-3536
    WfloresDe1iveringYouJustice.com

    ATTORNEYS FOR PLAINTIFFS




2
